Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for accidental disability retirement benefits.
Petitioner, a court officer, was injured after falling on wet marble stairs 30 minutes before her shift began. Her application for accidental disability retirement benefits was denied by respondent Comptroller on the ground that she did not sustain an in-service accident. We confirm. Inasmuch as petitioner failed to establish that her injuries were the direct result of an "accident” within the meaning of Retirement and Social Security Law § 63, substantial evidence supports the determination (see, Matter of Hipp v McCall, 219 AD2d 754; Matter of Keller v Regan, 212 AD2d 856, 857).
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.